223 Ga. 487 (1967)
156 S.E.2d 94
COWART
v.
COWART.
24153.
Supreme Court of Georgia.
Submitted June 12, 1967.
Decided July 6, 1967.
Spencer E. Cowart, pro se.
Vaughn & Barksdale, C. R. Vaughn, for appellee.
UNDERCOFLER, Justice.
This is an appeal by the husband from a temporary order entered in a divorce action awarding alimony and custody of the children to the wife. Appellant appears on behalf of himself under a pauper's affidavit.
In his enumeration of errors appellant complains of the overruling of certain oral motions and objections, the sufficiency of the pleadings, and the sufficiency of the evidence to support the pleadings.
The evidence and proceedings in the trial court were not reported by the court reporter. The purported transcript of evidence and proceedings filed in this case was prepared by the appellant and has not been agreed to by opposing counsel. The trial judge was unable to recall the facts of the *488 case and entered an order to this effect. Code Ann. § 6-805 (Ga. L. 1965, pp. 18, 24). The other portions of the record of the trial court before this court do not show that any motion or objection of any kind was made by the appellant or ruled on by the trial judge. Held:
1. There is no reported transcript of the evidence and proceedings before this court. The enumeration of errors dependent upon a transcript of evidence and proceedings cannot be reviewed by this court where the case is not reported, there is a dispute between counsel of both parties as to what actually transpired at the hearing, and the trial court is unable to recall it. Code Ann. § 6-805 (Ga. L. 1965, pp. 18, 24); Webb v. Jones, 221 Ga. 754 (4) (146 SE2d 910).
2. The record properly before this court shows no error of the trial court. In fact it shows no action at all on the purported motions and objections of the appellant. This court is a court for the correction of errors only and has no original jurisdiction. Code Ann. § 2-3704. Therefore, the enumeration of errors complaining of rulings not appearing of record cannot be considered.
Judgment affirmed. All the Justices concur.